DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No.JP2020-003817, filed on 01/14/2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDonald et al. (US 6,134,630), hereinafter McDonald in view of Lee et al. (US .
Regarding claims 1 and 8, taking claim 1 as exemplary, McDonald teaches an information processing apparatus to which a plurality of external storage devices (McDonald, Col.6, lines 24-38, an array of ATA disk drives 72), each of which implements data input and output to and from a host controller (McDonald, Col.6, lines 24-38, host computer 34; Col.7, lines 29-48, The general functions performed by the array coprocessor 80 include the following: (i) forwarding I/O requests from the host processor 38 to the microcontroller 82, (ii) controlling arbitration on the packet-switched bus 90, (iii) routing I/O data between the automated controllers 84, the system memory 40, and the buffer 94, (iv) performing exclusive-OR, read-modify-write, and other RAID-related logic operations involving I/O data using the buffer 94; Col.7, lines 49-58) by accessing a storage area of the host controller, is connectable, the information processing apparatus comprising: 
a bridge device configured to be connected between the host controller and the plurality of external storage devices and used for data input and output between the host controller and the plurality of external storage devices (McDonald, Col.6, lines 24-38, an array controller card 70 ("array controller") that plugs into a PCI slot of the host computer 34; Col.4, lines 24-38, The array controller 30 includes a PCI-to-PCI bridge 44 which couples the host PCI bus 42 to a local PCI bus 46 of the controller 30, and which acts as a bus master with respect to both busses 42, 46;  McDonald, Col.7, lines 31-48, With respect to the PCI bus 42 of the host computer 34, the array coprocessor 80 acts as a PCI initiator (a type of PCI bus master) which , and 
a buffer (McDonald, Fig.2, buffer 94) provided in the bridge device and configured to store data for a rebuild process (McDonald, Col.7, lines 49-58, the array coprocessor 80 uses this buffer 94 for volume rebuilding (such as when a drive or a drive sector goes bad)) in which data in one of the external storage devices connected to the bridge device is copied to the other one of the external storage devices, 
wherein in a case where the host controller has issued a host instruction to carry out the rebuild process for mirroring between the plurality of external storage devices, the bridge device 
causes one of the external storage devices, which is about to write data to the storage area of the host controller for the rebuild process, to write the data to the buffer provided in the bridge device, and 
causes other one of the external storage devices, which is about to read data from the storage area of the host controller for the rebuild process, to read the data from the buffer provided in the bridge device.  
McDonald does not explicitly teach each external storage devices accessing a storage area of the host controller; a buffer is provided for a rebuild process in which data in one of the external storage devices connected to the bridge device is copied to the other one of the external storage devices; wherein in a case where the host controller has issued a host instruction to carry out the rebuild process for mirroring between the plurality of external storage devices, the bridge device causes one of the 
However, the combination of McDonald in view of Lee teaches a plurality of external storage devices, each of which implements data input and output to and from a host controller by accessing a storage area of the host controller (Lee, [0048], The buffer area 121 of the host memory 120 may include a plurality of data buffers … For example, write data may be stored in a data buffer and may be transmitted from the data buffer to the storage device 200 based on the control of the host controller 110. In addition, read data from the storage device 200 may be stored in a data buffer based on the control of the host controller 110.);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified McDonald to incorporate teachings Lee to include a host buffer (in host computer 34 of McDonald) that stores write/read data to/from a storage device. A person of ordinary skill in the art would have been motivated to combine the teachings of McDonald with Lee because it improves efficiency of the storage system disclosed in McDonald by reducing overhead for processing read/write operations (Lee, [0004]).
The combination of McDonald does not teach a buffer is provided for a rebuild process in which data in one of the external storage devices connected to the bridge device is copied to the other one of the external storage devices; wherein in a case 
However, McDonald in view of Murakami teaches a buffer is provided for a rebuild process in which data in one of the external storage devices connected to the bridge device is copied to the other one of the external storage devices (Murakami, [0006]); 
wherein in a case where the host controller has issued a host instruction to carry out the rebuild process for mirroring between the plurality of external storage devices, the bridge device causes one of the external storage devices, which is about to write data to the storage area of the host controller for the rebuild process, to write the data to the buffer provided in the bridge device, and causes other one of the external storage devices, which is about to read data from the storage area of the host controller for the rebuild process, to read the data from the buffer provided in the bridge device (Murakami, [0039], Data Y and data Z, which are contiguous with data X stored in the buffer 16, are added and the contiguous data is copied to the auxiliary disk s1 in parallel with the host IO processing; [0042]-[[0049]; Note – data X is transmitted from the host buffer 121 (in Lee) to buffer 16 (in Murakami) as data X is from a host write command. Since Murakami teaches 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of McDonald to incorporate teachings of Murakami to perform disk rebuild operations in parallel with read/write requests from a host such that when write data are received from a host write command, if a second data that has previously stored in a source disk and is determined to be contiguous with the write data, then the second data will be copied to a destination disk without being written to/read from a host buffer together with the write data. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of McDonald with Murakami because it improves efficiency and performance of the storage system disclosed in the combination of McDonald by reducing disk rebuilding times (Murakami, [0027]).
The combination of McDonald does not explicitly teach host controller has issued a host instruction to carry out the rebuild process, as claimed.
However, the combination of McDonald in view of Park teaches host controller has issued a host instruction to carry out the rebuild process (Park, [0038], the host system 110 transmits a RAID rebuild command of the rebuild drive 130-6).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of McDonald to incorporate teachings of Park to receive a rebuild command to carry out a 
Claim 8 has similar limitations as claim 1 and is rejected for the similar reasons.
Regarding claim 3, the combination of McDonald teaches all the features with respect to claim 1 as outlined above. The combination of McDonald further teaches the information processing apparatus according to claim 1, wherein each of the plurality of external storage devices inputs and outputs data to and from the host controller by accessing the storage area of the host controller through the bridge device using the Non-Volatile Memory Express protocol (Park, [0036]; [0044], NVMe).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of McDonald to incorporate teachings of Park to use NVMe standards to communicate between host and storage devices. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of McDonald with Park because it improves reliability of the storage system disclosed in the combination of McDonald by rebuilding damaged/failed RAID disks/drives (Park, [0034]).
Regarding claim 6, the combination of McDonald teaches all the features with respect to claim 1 as outlined above. The combination of McDonald further teaches the information processing apparatus according to claim 1, wherein the bridge device comprises: 
a first instruction storage configured to store a first instruction that is generated based on a host instruction relating to an order from the host controller and executed by the controller of one of the external storage devices (Park, [0063], The first drive 130-1 includes the first controller 135-1, a first submission queue SQB1; [0077], The host system 110 writes (or stores) the first operation code OP1 in an entry of the first submission queue SQB1); and 
a second instruction storage configured to store a second instruction that is generated based on a host instruction relating to an order from the host controller and executed by the controller of the other one of the external storage devices (Park, [0066], The second drive 130-2 includes the second controller 135-2, a second submission queue SQB2; [0081], The first control logic circuit 136-1 writes an operation code for instructing reading of data A2 in an entry of the second submission queue SQB2,); 
wherein by reading and executing the first instruction stored in the first instruction storage, the controller of the one of the external storage devices accesses the storage area of the host controller and implements data input and output between the host controller and the one of the external storage devices (Park, [0080], [0102]), and 
by reading and executing the second instruction stored in the second instruction storage, the controller of the other one of the external storage devices accesses the storage area of the host controller and implements data input and output between the host controller and the other one of the external storage devices (Park, [0082], The second control logic circuit 136-2 reads the operation code 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of McDonald to incorporate teachings of Park to include submission queues for each disk/drive to store I/O requests. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of McDonald with Park because it improves reliability of the storage system disclosed in the combination of McDonald by rebuilding damaged/failed RAID disks/drives (Park, [0034]).
Regarding claim 7, the combination of McDonald teaches all the features with respect to claim 6 as outlined above. The combination of McDonald further teaches the information processing apparatus according to claim 6, wherein in a case where the host controller has issued a host instruction to carry out the rebuild process for mirroring in which data is copied from one of the plurality of external storage devices to the other one of the plurality of external storage devices (Park, [0038], the host system 110 transmits a RAID rebuild command of the rebuild drive 130-6), the first instruction is stored in the first instruction storage (Park, [0063], [0077]), 
the first instruction being generated based on the host instruction for the rebuild process and being a write access instruction instructing for the controller of the one of the external storage devices, in which data for mirroring is stored, to write data to the storage area of the host controller (Park, [0102]), and 
the second instruction is stored in the second instruction storage, the second instruction being generated based on the host instruction for the rebuild process and being a read access instruction instructing for the controller of the other one of the external storage devices to read data from the storage area of the host controller (Park, [0102]).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of McDonald to incorporate teachings of Park to include submission queues for each disk/drive to store I/O requests. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of McDonald with Park because it improves reliability of the storage system disclosed in the combination of McDonald by rebuilding damaged/failed RAID disks/drives (Park, [0034]).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of McDonald, Lee, Murakami, and Park as applied to claim 1 above, and further in view of Yun et al. (US 2017/0131917), hereinafter Yun.
Regarding claim 2, the combination of McDonald teaches all the features with respect to claim 1 as outlined above. The combination of McDonald further teaches the information processing apparatus according to claim 1, wherein each of the plurality of external storage devices has a controller (McDonald, Fig.1, see SCSI controller 50; Fig.2, see automated controller 84) configured to execute an instruction related to an order from the host controller and try to access the storage area of the host controller through the bridge device (McDonald, Col.7, lines 31-48;), and the bridge device comprises a bus switch configured to switch an access destination of the controller from the storage area of the host controller to the buffer provided in the bridge device when the controller of the external storage device tries to access the storage area of the host controller for the rebuild process.  
The combination of McDonald does not explicitly teach the bridge device comprises a bus switch configured to switch an access destination of the controller from the storage area of the host controller to the buffer provided in the bridge device when the controller of the external storage device tries to access the storage area of the host controller for the rebuild process, as claimed.
However, the combination of McDonald in view of Yun teaches a bus switch configured to switch an access destination of the controller from the storage area of the host controller to the buffer provided in the bridge device when the controller of the external storage device tries to access the storage area of the host controller for the rebuild process (Yun, [0072], the storage controller 410 may change an address of the data D of the host memory buffer 320 to an address requested by the host 300; [0073], the storage device 400 can redirect data requested on the host memory buffer 320 in various ways).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of McDonald to incorporate teachings of Yun to redirect data requested on the host memory buffer to a different location (i.e. buffer 94 in McDonald). A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of McDonald with Yun because it improves efficiency and performance of the storage system disclosed in the combination of McDonald by improving access speed of a .

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of McDonald, Lee, Murakami, Park, and Yun as applied to claim 2 above, and further in view of Shibata (US 2013/0219089), hereinafter Shibata.
Regarding claim 4, the combination of McDonald teaches all the features with respect to claim 2 as outlined above. The combination of McDonald further teaches the information processing apparatus according to claim 2, wherein the bus switch manages a storage area of the buffer as a part of an address space in a storage area that is different from the storage area of the host controller and can be accessed by the controller (McDonald, Col.6, line 56- Col.7, line 2, buffer 94; Fig.2), and switches an access destination of the controller to the buffer when the controller accesses an address in the storage area of the buffer. 
The combination of McDonald does not explicitly teach switches an access destination of the controller to the buffer when the controller accesses an address in the storage area of the buffer, as claimed.
However, the combination of McDonald in view of Shibata teaches switches an access destination of the controller to the buffer when the controller accesses an address in the storage area of the buffer (Shibata, [0048], The transfer destination switching circuit 24, upon receipt of the access requests for the buffers 41, 42, and 43, converts the transfer destination addresses of the access requests into addresses corresponding to the alternative buffers 61, 62, and 63).

Regarding claim 5, the combination of McDonald teaches all the features with respect to claim 2 as outlined above. The combination of McDonald further teaches the information processing apparatus according to claim 2, wherein the bus switch manages a storage area of the buffer as a part of an address space in a storage area of the host controller which cannot be accessed by the controller (Lee, [0086], register 420); and switches an access destination of the controller to the buffer when the controller accesses an address in the storage area of the buffer.  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified McDonald to incorporate teachings Lee to include a register in host controller that is inaccessible to a storage controller. A person of ordinary skill in the art would have been motivated to combine the teachings of McDonald with Lee because it improves efficiency of the storage system disclosed in McDonald by reducing overhead for processing read/write operations (Lee, [0004]).

However, the combination of McDonald in view of Shibata teaches switches an access destination of the controller to the buffer when the controller accesses an address in the storage area of the buffer (Shibata, [0048], The transfer destination switching circuit 24, upon receipt of the access requests for the buffers 41, 42, and 43, converts the transfer destination addresses of the access requests into addresses corresponding to the alternative buffers 61, 62, and 63).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of McDonald to incorporate teachings of Shibata to redirect access to an alternative storage area when the access is requested to a particular address in a different storage area. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of McDonald with Shibata because it improves flexibility of the system disclosed in the combination of McDonald by providing an alternative storage area in case an original storage area is unavailable or unreliable (Shibata, [005]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Critchley et al. (US 2018/0101456).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCI N WONG/Primary Examiner, Art Unit 2136